Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication(s) received 8/17/2020, as per the claims filed 7/13/2020.
Claims 1-20 were cancelled.
Claim(s) 21-40 is/are currently pending.
Claim(s) 21, 29, 37 is/are independent claims.


Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (see below) of U.S. Patent No. 10713421 (hereinafter: the patent) in view of Marc A. Peters et al. (US PG Pub No. 2011/0080424; Published: 4/7/2011)(hereinafter: Peters).
Regarding claim 21.  The patent discloses a computer-implemented method comprising: obtaining a plurality of image elements and one or more textual elements of a content provider[col 25 lines 41-42]; the set of content characteristics including a first template of a plurality of predefined templates and defining a plurality of presentation locations and presentation sizes for elements of the dynamic image content [col 25-26, lines 54-5];
determining, for each image element of the plurality of image elements, a respective first size from the plurality of presentation sizes and a respective first location from the plurality of presentation locations based on the set of content characteristics [col 25, lines 43-45];
determining, for each textual element of the one or more textual elements based on the set of content characteristics, a respective second location of the plurality of presentation locations and respective textual format characteristics[col 25, lines 43-45] and generating a dynamic image content item using the plurality of image content elements, the one or more textual elements, and the set dynamic content characteristics [col 25, lines 53-64], the plurality of image content elements arranged in the dynamic image content item according to the respective first locations and the respective first sizes, and the one or more textual elements arranged in the dynamic image content item according to the respective second locations and the respective textual format characteristics [col 26, lines 1-5].
The patent failed to disclose the limitation determining, a set of dynamic content characteristics for use to convert static image content to dynamic image content.
Peters, in the same field of converting static content into dynamic content discloses this limitation in ([0025-0026] images are analyzed toe extract image features as well as determining capture time of images in order to convert them to stop motion.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patents method for generating different sized contents to determine dynamic content characteristics for use to convert static image content to dynamic image content as disclosed by Peters. The motivation for doing so would have been to allow the user to 
As per claim 22 the patent discloses wherein the dynamic image content item includes an animated content item [col 26, lines 25-27].
As per claim 23 the patent wherein the dynamic image content item includes an HTML content item [col 26, lines 23-24].
Claims 24-28 are rejected for being dependent on a rejected base claim.
Claims 29, 37 are rejected under the same rationale as claim 21 above.
Claims 30-31, 38-39 are rejected under the same rationale as claims 22-23 above.
Claims 33-36, 40 are rejected for being dependent on a rejected base claim.
Allowable Subject Matter

Claims 21-40 would be allowed if double patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  independent claims 21, 29, 37 recite subject matter that was found allowable in parent application 16/127773 (now Patent No.10713421).

Conclusion



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144